DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of IDS filed 12/11/2020.
Receipt is acknowledged of amendments/arguments filed on 12/16/2020.
Claims 21-40 are presented for examination.

Allowable Subject Matter
Claims 21-40 would  be allowable upon filing of a proper Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach a mobile device; and at least one processor configured to perform functions including at least: obtaining at least one photographic image associated with an identification document; obtaining biometric information from a holder of the identification document; determining whether there is a match between the at least one photographic image and the biometric information; and generating at least an indication of the match. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Response to Arguments
Applicant’s arguments, see page 6 of applicant’s remarks, filed 12/16/2020, with respect to the 102(e) rejections have been fully considered and are persuasive.  The rejection of Claim 21 has been withdrawn. 
Examiner’s Remarks
Claims 21-40 remain rejected under double patenting as set forth in the office action mailed on 10/29/2020.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWYN LABAZE/Primary Examiner, Art Unit 2887